ERVIN, Judge.
Appellant, Frederick Black, challenges the legality of the 20-year sentence imposed for his aggravated battery conviction, which was based on a no contest plea. Although appellant did not reserve his right to appeal any particular issue when he entered his plea, he is not precluded from challenging the legality of his sentence. Robinson v. State, 373 So.2d 898 (Fla.1979); § 924.06, Fla.Stat. (1991). The state’s motion to dismiss is therefore denied.
Aggravated battery is a second degree felony, punishable by a term not exceeding 15 years. §§ 784.045 & 775.082(3)(c), Fla.Stat. (1991). Consequently, appellant’s 20-year sentence exceeds the statutory maximum and is illegal. We therefore reverse this sentence and remand the case for resentencing as to that count. Appellant’s other convictions and sentences are affirmed.
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings.
BENTON and VAN NORTWICK, JJ., concur.